Citation Nr: 0807847	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-34 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, to include bulging discs at L3-4 and L4-5 and 
desiccating discs at L3-4, L4-5, and L5-S1, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from August 1988 
to July 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

A low back disorder, to include bulging discs at L3-4 and L4-
5 and desiccating discs at L3-4, L4-5, and L5-S1 (lumbar 
spine disability) is manifested by forward flexion to 20 and 
30 degrees without thoracolumbar or entire spine ankylosis.


CONCLUSION OF LAW

The criteria for an increased evaluation for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula), Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a March 
2007 re-adjudication of the veteran's claim, July 2004 and 
March 2006 letters and the September 2005 statement of the 
case satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letters also requested that the veteran provide 
any evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a January 1996 rating decision, the RO granted service 
connection for a lumbar spine disability and assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective July 13, 1995.  In a June 1999 rating 
decision, the RO continued the 20 percent evaluation.  In 
July 2004, the veteran filed a claim for an increased 
evaluation.  By a November 2004 rating decision, the RO 
assigned a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, effective July 21, 2003.  The veteran 
appealed.  By a May 2006 rating decision, the RO assigned a 
100 percent evaluation for a lumbar spine disability under 
38 C.F.R. § 4.30 (2007), effective November 14, 2005, and a 
40 percent evaluation, effective January 1, 2006.  In a March 
2007 supplemental statement of the case, the RO continued the 
40 percent evaluation.  Because a 100 percent evaluation was 
in effect from November 14, 2005 through December 31, 2005, 
medical evidence from that time period is not considered 
because there is no issue in controversy.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (holding that the veteran is presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum benefit is awarded).  

In a January 2004 VA medical record, the veteran reported low 
back pain.  There was mild tenderness of the lumbosacral 
spine.  In a May 2004 VA record, the veteran reported back 
pain that occasionally radiated from his left hip to his 
ankle.  He had occasional numbness, bilaterally, in his big 
toes, more on the left.  The veteran reported morning 
stiffness that lasted about 2 hours.  He did not use a back 
supporter but took pain medication.  He reported loose bowels 
upon low back pain.  The veteran stated that he worked 
maintenance in a factory and lifted less than 50 pounds.  
Upon examination, there was forward flexion to the knees and 
extension made his legs tingle.  There was an intact 
neurological examination and normal motor and sensory 
examinations.  Deep tendon reflexes were 2+ and equal in the 
lower extremities, straight leg raising was negative, and the 
veteran could heel and toe walk.  The examiner opined that 
the bowel issues were unrelated to the veteran's back.  A May 
2004 VA x-ray report found narrowing of the L5-S1 disc space, 
mild vascular changes, mild sclerosis of the lower lumbar 
facet joints, and unremarkable SI joints.  Another May 2004 
VA record noted the veteran was issued a lumbar corset.  

A June 2004 VA lumbosacral spine magnetic resonance imaging 
(MRI) impression was disc bulges from L3-4 through L5-S1 with 
resultant canal and foraminal stenosis, impingement of the L5 
nerve roots, and multilevel osseous degenerative changes with 
no acute osseous abnormalities.  In an August 2004 VA 
neurosurgery consultation note, a VA examiner stated that an 
MRI showed the veteran had a herniated disc at the lumbar 
transitional level worse on the left than the right, 
corresponding with complaints of left leg pain.  In an August 
2004 VA record, the veteran reported worsening low back pain.  
He reported that the pain radiated down the left leg, and 
sometimes down the right leg.  The veteran reported numbness 
to the left inner foot and great toe.  He reported bowel 
incontinence.  He reported that his walking was limited by 
pain and he had pain associated with coughing and sneezing.  
Upon examination, there was limited range of motion due to 
pain.  The veteran ambulated without assistive devices and 
could heel and toe walk.  There were symmetrical reflexes, a 
positive straight leg raise on the right at 30 degrees and on 
the left at 20 degrees, lumbosacral pain upon palpation, 
essentially 4+/5 motor strength, and decreased sensation to 
the dorsal aspect of the left foot.  The assessments were low 
back pain, degenerative disc disease, and stenosis.  

An August 2004 VA spine examination was conducted.  The 
veteran reported continued back discomfort with radiation 
down the bilateral lower extremities, left greater than 
right.  He also reported numbness in the left great toe.  The 
veteran reported the pain was constantly 4 to 5/10 with 
flare-ups to 9+, 2 times per week, lasting up to 24 hours.  
His pain was increased with lifting, bending, twisting, or 
weather changes, and was alleviated by rest, anti-
inflammatory medication, and pain medication.  The veteran 
stated that he was able to walk up to 50 feet at a time 
without the use of assistive device before he had to stop.  
He reported bowel incontinence.  The veteran reported 
insomnia due to back pain.  He denied any unsteadiness or 
falls and used a back brace at times.  He stated that he was 
able to dress, toilet, bathe, groom, and eat independently.  
The veteran had work modifications so that he could work 40 
hours per week, performed no recreational activities, and 
limited his driving.  Upon examination, there was forward 
flexion to 20 degrees without pain, 30 degrees with pain; 
extension to 0 degrees without pain, and 10 degrees with 
pain; right lateral flexion to 0 degrees without pain, and 10 
degrees with pain; left lateral flexion to 0 degrees without 
pain, and 20 degrees with pain; right rotation to 0 degrees 
without pain, and 10 degrees with pain; and left rotation to 
0 degrees without pain, and 20 degrees with pain.  Repetition 
caused lack of endurance and increasing pain.  The veteran 
could heel and toe walk.  There was no tenderness upon 
palpation, 2+ lower extremity deep tendon reflexes, normal 
motor and sensory examinations, and a negative straight leg 
raise test.  There was extreme weakness in the right great 
toe.  The examiner noted that the veteran's major functional 
impairment was pain.  There were no hospitalizations.

In a September 2004 private medical record, the veteran 
reported low back pain that radiated into the lower 
extremities, left greater than right.  He noted numbness and 
tingling of the first toe and instep, left greater than 
right.  The veteran reported weakness of the lower 
extremities and increased pain with coughing and sneezing.  
Upon examination, there was a grossly intact lower extremity 
motor examination and decreased sensation to light touch in 
the dorsum of the left first toe.  Deep tendon reflexes were 
present and symmetric in the knee and ankle jerks.  There was 
diffuse tenderness to palpation of the bilateral lumbosacral 
paraspinals, negative straight leg raises, and an independent 
gait.  Nerve conduction studies (NCS) and an electromyography 
(EMG) examination of the left lower extremity and 
corresponding lumbosacral paraspinal musculature were normal.  
In a November 2004 private record, the veteran reported back 
pain with burning and tingling in his extremities.  He 
reported bowel incontinence but acceptable bladder control.  
There were intact and symmetrical motor and pinprick sensory 
examinations.  

In another November 2004 private medical record, the veteran 
reported back pain that radiated into the anterior and 
posterior leg.  Upon examination, there was markedly 
decreased range of motion, no obvious abnormal curvature, and 
no tenderness upon palpation.  There was 5/5 motor strength 
of the lower extremities.  Lower extremity sensation was 
intact to pinprick and light touch and reflexes were 
symmetrical with no clonus, Babinski, or Hoffman.  An MRI 
demonstrated degenerative disc disease at L3-4, L4-5, and L5-
S1.  The impression was mechanical back pain with normal 
neurological examination.  In a November 2004 private record, 
the veteran reported pain and a burning sensation that 
radiated throughout his legs.  He denied urinary changes but 
reported some degree of stool incontinence.  The veteran 
stated that his low back pain was aggravated with activities 
but not alleviated with rest.  The pain awakens him from 
sleep.  An MRI impression was disc bulges from L3-4 through 
L5-S1 with resultant canal and foraminal stenosis, 
impingement of the L5 nerve roots bilaterally, and multi-
level osseous degenerative changes with no acute osseous 
abnormalities.  

In a January 2005 notice of disagreement, the veteran stated 
that he had back pain, numbness, loss of sleep, and loss of 
range of motion.

In a January 2005 VA medical record, the veteran reported low 
back pain.  In a February 2005 VA neurosurgery consultation 
note, a VA examiner stated that the veteran was 
neurologically negative except for some hypoalgesia over his 
great toe and the toe next to it in pinprick.  He could bend 
forward only to touch his thighs and extension was to 20 
degrees.  Straight leg raise was to 90 degrees.  In another 
February 2005 VA record, the veteran reported worsening back 
pain, leg pain, and numbness.  The veteran was ambulatory.  
In an April 2005 VA record, the veteran reported chronic pain 
that was burning and tingling with numbness of the lower 
legs, left worse than right.  The pain caused difficulty 
sleeping.  He denied urinary incontinence but reported bowel 
incontinence upon sharp back pain.  In a June 2005 VA record, 
the veteran reported bilateral leg pain, left greater than 
right.  There was also back pain radiating to the lateral 
thigh and leg, aggravated by standing and relieved by 
sitting.  He used a back support and was able to work as a 
maintenance man because he did most of his lifting with a 
forklift.  Range of motion testing revealed that he could 
only touch to his knees and extension was to 20 degrees.  
Straight leg raising could be carried out up to 90 degrees.  
There were normal reflex, motor, and sensory examinations.  

An August 2005 private lumbar spine MRI was conducted.  The 
impressions were spondylitic changes, most pronounced L3-4 
through L5-S1, moderate sac compromise at the L3-4 and L4-5 
level, disk bulge at L5-S1, encroachment upon the bilateral 
neural foramina with relatively pronounce encroachment, 
underlying element of mild congenital bony canal stenosis, 
mild chronic appearing vertebral body height loss L3, L4, few 
patchy sites of increased signal at L5, resolving stress 
injury at L5 vertebral body, and partial lumbarization of S1.  

In a September 2005 VA medical record, the veteran reported 
stiffness in the morning that lasted a few hours.  Upon 
examination, there was no decreased range of motion.  

In an October 2005 letter, a private physician stated that 
the veteran had severe spinal stenosis at multiple levels in 
his lumbar spine and was scheduled to have a decompressive 
surgical procedure in November.  

In a January 2006 VA medical record, the veteran reported 
some back pain post-surgery and pain in the left hip. 

In an August 2006 private medical record, the physician 
stated that the veteran had severe degenerative disc disease 
at the lower 3 levels of his spine.  The physician noted that 
there was improved pain, but due to his severe multi-level 
degenerative disc disease, he was, in the examiner's opinion, 
totally disabled.  In a March 2007 private record, the 
veteran reported low back pain, numbness, and tingling that 
that radiated into his lower extremities, left greater than 
right.  The pain was a dull aching but occasionally sharp 
pain that was worse with standing versus sitting.  There was 
questionable weakness.  He also reported occasional bowel 
incontinence and denied bladder incontinence.  Upon 
examination, there was normal muscle tone, no obvious 
atrophy, and grossly intact motor examination of the lower 
extremities.  There was decreased sensation to light touch in 
the lateral left lower extremity.  Deep tendon reflexes were 
present and there were symmetric knee jerks and ankle jerks.  
There was low back pain with straight leg raise on the left 
at 90 degrees.  There was an independent gait.  NCS were 
normal and an EMG examination was unrevealing.  The 
impression was that electrodiagnostic study was suggestive, 
but not diagnostic, of a left S1 radiculopathy and that at 
that time, there was no evidence of generalized peripheral 
neuropathy or peripheral nerve entrapment syndrome or injury.

A March 2007 VA spine examination was conducted.  The veteran 
reported low back pain and left leg tingling.  The pain was 
moderate, daily, constant, dull, achy, and stabbing.  A sharp 
stabbing pain radiated from the back to his left leg and 
foot.  He reported sleep disturbance due to pain, difficulty 
maintaining balance if he was on his feet for a long time, 
and that he took pain medication.  He reported no history of 
urinary incontinence or urgency, fecal incontinence, 
numbness, leg or foot weakness, falls, or unsteadiness.  The 
veteran reported a history of paresthesias, fatigue, 
decreased motion, stiffness, weakness, spasms, and pain.  He 
denied any flare-ups.  He stated that he was unable to walk 
more that a few yards.  The veteran stated that he worked in 
maintenance full time and had not lost any time from work 
during the last year.  He stated that his back disorder had 
significant effects on his occupation due to pain and 
decreased mobility.  The veteran stated his disability 
affected his activities of daily living by preventing sports 
and having severe effects on shopping and exercise, and 
moderate effects on his chores, recreation, traveling, 
feeding, bathing, dressing, toileting, and grooming.

Upon examination, there was forward flexion to 20 degrees, 
extension to 10 degrees, bilateral lateral flexion to 20 
degrees, and bilateral lateral rotation to 30 degrees, all 
with pain throughout.  Repetition caused increased pain but 
did not cause additional limitation of motion.  The examiner 
found no thoracolumbar spine ankylosis.  There was a waddling 
gait and symmetrical spine.  There were no spasms, atrophy, 
tenderness, or weakness of the thoracic sacrospinalis, but 
there was guarding and pain with motion.  There were no 
muscle spasms, tenderness, or guarding that caused abnormal 
gait or spinal contour.  There was normal muscle tone without 
atrophy and 5/5 strength in hip flexion, hip extension, knee 
extension, ankle dorsiflexion, ankle plantar flexion, and 
great toe extension.  Sensory examination noted normal right 
lower extremity.  Sensory examination of the left lower 
extremity noted 2/2 vibration and position sense and 1/2 
pinprick and light touch sensation.  There were absent 
bilateral knee jerks and 1+ or hypoactive ankle jerks, with 
normal bilateral plantar flexion and negative Lasegue's sign.  
The examiner noted that an EMG was suggestive, but not 
diagnostic of S1 radiculopathy.  The examiner noted that an 
August 2006 MRI showed disc protrusion, spinal stenosis, and 
degenerative disc disease, a 2004 EMG of the left lower 
extremity was normal, a May 2004 x-ray showed narrowing of 
L5/S1, and that physical examination showed normal muscle 
strength and deep tendon reflexes with a mildly decreased 
left lower extremity pinprick sensation.  The examiner thus 
stated that an opinion regarding radiculopathy from 
degenerative disc disease was impossible without resort to 
mere speculation.  

VA revised the criteria for diagnosing and evaluating the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51454-
51458 (2003).  When a new regulation is issued while a claim 
is pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. 
Reg. 25179 (2003).  The amended versions may only be applied 
as of their effective date and, before that time, only the 
former version of the regulation may be applied.  See 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Here, although the 
RO assigned an effective date of July 2003 to the increased 
40 percent evaluation, the veteran did not file a claim for 
entitlement to an increased evaluation until July 2004.  
Accordingly, his claim was not pending at VA while the prior 
criteria were in effect and only the revised criteria apply 
in this appeal.

Under the rating criteria for spine disabilities, a 100 
percent evaluation is assigned for unfavorable ankylosis of 
the entire spine and a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) (2007).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, 
Plate V (2007).

Under the rating criteria for intervertebral disc syndrome, a 
maximum 60 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula For Rating 
Intervertebral Disc Syndrome Based On Incapacitating 
Episodes, Note (1).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The RO has continued to assign the diagnostic code for 
intervertebral disc syndrome because it most closely matches 
the veteran's diagnosed disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  But as provided for, the RO has also 
consistently applied the General Rating Formula for spine 
disabilities to the veteran's disability because its 
provisions are more applicable to the effects of the 
veteran's disability on his functional impairment and provide 
for a higher evaluation.  See 38 C.F.R. § 4.17a, General 
Rating Formula.  The veteran's 40 percent evaluation 
contemplates either forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula. 


The evidence of record indicates forward flexion to 20 
degrees and 30 degrees and no thoracolumbar or entire spine 
ankylosis.  Thus, the objective medical evidence of record 
shows that the lumbar spine disability does not warrant a 50 
or 100 percent evaluation.  38 C.F.R. § 4.71a, General Rating 
Formula.  Accordingly, an evaluation in excess of 40 percent 
for a lumbar spine disability is not warranted.

Additionally, an evaluation in excess of 40 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the veteran did not report, and the record 
did not demonstrate, incapacitating episodes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243; see Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, Note (1).  Throughout the time period, the veteran 
reported radiating pain, burning, tingling, and numbness that 
radiated from his back down his bilateral extremities left 
more than right.  The veteran also reported occasional 
numbness in his big toes, more on the left.  In addition, he 
reported bowel incontinence upon low back pain, but denied 
bladder incontinence.  The objective medical evidence of 
record throughout the time period found lumbar spine disc 
bulges, nerve root impingement, stenosis, and a herniated 
disc.  A May 2004 VA examiner found that the veteran's bowel 
incontinence was not due to his spinal disorder.  There were 
intact neurological examinations in May 2004 and November 
2004.  September and November 2004 NCS, MRI, and EMGs of the 
left lower extremity were normal.  There were normal sensory 
examinations in May 2004, August 2004, November 2004, and 
June 2005.  But in August and September 2004, there was 
decreased sensation to the dorsal aspect of the left foot and 
a left toe.  There were normal and symmetric reflexes in May 
2004, August 2004, September 2004, November 2004, and June 
2005.  In February 2005, the veteran was neurologically 
negative except for 2 left toes with hypoalgesia.  There were 
negative straight leg raise tests in May, August, and 
September 2004, and positive straight leg raise tests in 
August 2004 and February and June 2005.  In March 2007, NCS 
were normal and an EMG was unrevealing or suggestive of 
radiculopathy.  There was also normal right lower extremity 
sensation, and left lower extremity 1/2 sensation to pinprick 
and light touch sensation, but 2/2 vibration and position 
sense.  There were absent bilateral knee jerks, hypoactive 
ankle jerks, and straight leg raises that elicited pain at 90 
degrees. But there was a normal Achilles reflex and negative 
Lasegue's sign.  A VA examiner found that although the EMG 
suggested SI radiculopathy a diagnosis could not be made 
without resort to speculation and a private examiner noted 
that there was no evidence of generalized peripheral 
neuropathy or peripheral nerve entrapment syndrome or injury.  
Accordingly, a separate 10 percent evaluation for 
neurological symptoms of a lumbar spine disability is not 
warranted.

The Board has also considered an increased evaluation under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2007).  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
But as noted above, an increased evaluation is not warranted 
based on limitation of motion.  38 C.F.R. § 4.71a, General 
Rating Formula.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007), addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  See 
also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
veteran reported low back pain that was moderate, daily, 
constant, dull, achy, and stabbing, and was increased by 
lifting, bending, twisting, or weather changes, and 
alleviated by rest, anti-inflammatory medication, and pain 
medication.  He also reported fatigue, weakness, and spasms 
but denied falls and unsteadiness.  He reported sleep 
difficulty due to back pain, use of a back support, and that 
he took pain medication.  There was stiffness in the morning 
that lasted a few hours.  In 2004, the veteran reported 
flare-ups, but in 2007, he denied a history of flare-ups.  
The veteran stated that he was able to walk up to 50 feet at 
a time without the use of assistive device before he had to 
stop.  He stated that he was able to dress, toilet, bathe, 
groom, and eat independently, but that his lumbar disability 
had severe effects on shopping and moderate effects on 
chores, traveling, feeding, bathing, dressing, toileting, and 
grooming.  The veteran worked full-time in maintenance with 
work modifications because the spine disability caused pain 
and decreased mobility.  He stated that he performed no 
recreational activities and limited his driving.  The 
objective medical evidence showed that there was no 
additional limitation of motion upon repetition, although 
there was increased pain and lack of endurance.  There was 
mild tenderness of the spine, but no spasms, atrophy, or 
weakness of the spine.  There were normal motor strength 
examinations throughout.  The veteran was independent in 
ambulation and could heel and toe walk.  There was no 
abnormal spinal curvature or muscle spasms, tenderness, or 
guarding that caused abnormal gait or spinal contour.  An 
August 2006 private examiner opined that due to his severe 
multi-level degenerative disc disease, he was, in the 
examiner's opinion, totally disabled.  The veteran remained 
employed full-time.  Thus the evidence demonstrates that the 
veteran's lumbar spine disability caused pain and functional 
impairment, but there was no weakness, incoordination, and no 
additional limitation of motion upon repetition.  The 
evidence therefore does not show additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within a 40 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 
8 Vet. App. at 206.  Accordingly, an evaluation in excess of 
40 percent is not warranted on this basis.

The Board has also considered the issue of whether the 
veteran's lumbar spine disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the lumbar spine disability interfered 
markedly with employment beyond that contemplated in the 
assigned rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  The veteran 
has continued to work throughout the time period and there is 
only period of hospitalization of record.  In the absence of 
any additional factors, the RO's failure to consider referral 
of this issue for consideration of an extraschedular rating 
did not prejudice the veteran.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 40 percent for a 
lumbar spine disability at any time during the period 
pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see 
also Hart, 21 Vet. App. 505.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a lumbar spine disability is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


